department of the treasury internal_revenue_service washington d c date cc intl br1 lrrubenstein cor-115620-00 o f f ic e o f c h ief c o u n sel number info release date uil dear re lump sum pension distributions under the us-canada income_tax treaty this letter is in response to your letter dated date pertaining to the taxation of lump sum pension distributions paid to non-resident aliens under article xviii of the us-canada income_tax treaty the treaty the gross amount of u s source income received by a non-resident alien individual from a qualified_retirement_plan is generally taxable in the united_states at a rate of percent under sec_871 plan contributions attributable to services performed outside the united_states are not u s source income and are not subject_to taxation in the united_states however the earnings and accretions portion of a distribution from a qualified_plan is treated as u s source under revrul_79_388 1979_2_cb_270 even if all the services were performed outside the united_states paragraph a of article xviii of the treaty provides that periodic pension payments arising in one country and paid to a resident of the other country may be taxed in the country in which the pension arises at a rate not exceeding 15-percent paragraph of article xxii of the treaty applies to lump sum distributions from a pension_plan such income may be taxed in the country in which the pension arises but only to the extent it arises in that country at a rate not exceeding 15-percent this information_letter is advisory only and has no binding effect on the internal_revenue_service see revproc_2000_1 sec_2 2000_1_irb_4 if you wish a definitive determination you may request a ruling under the procedures set forth in revproc_2000_1 cor-115620-00 if you have any additional questions please contact leslie r rubenstein at sincerely m grace fleeman assistant to the branch chief branch associate chief_counsel international
